The generar oourt quashed the writ of certiorari, quia irregulariter emanavit.
The question then occurred whether or not the person suing out the writ of certiorari was to pay the costs.
Shaaff contended that the person suing out the certiorari is’ not to pay the costs in certain cases; he cited 1 Bac. ab. 517. Statute of 8 and 9 W. and M. Salk. 194. and Sayman’s costs, 164. If the plaintiff quash his own writ, the. defendant shall not have costs.
The court reserved the point for a future decision.